DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the support portion is higher than a height of a detection position detected by the sensor (Claims 5-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
This limitation is not positively shown in the drawings, rather the opposite appears in Figs. 4 and 9, where the sensor appears higher than the support portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mount portion”, “a lift portion”, “a support portion”, “a blowing portion” and “a transport portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niikura et al. (US Patent No. 9,359,157 B2).
	Regarding Claim 1, Niikura et al. discloses
a body (2); 
a mount portion (31) disposed in the body to support from below part of recording media (7) stacked thereon; 
a lift portion (36-38, 4) that raises the mount portion; 
a support portion (61, 13) connected to the body to support from below another part of the recording media while the mount portion is raised, the support portion being located higher than a position of a mount surface of the mount portion while the recording media are stacked on the mount portion (Fig. 17B); 
a blowing portion (11, Fig. 17B) that blows air between the recording media stacked on the mount portion; and 
a transport portion (12, lines 25-27 of Column 11) that transports the recording media stacked on the mount portion.
Regarding Claim 2, Niikura et al. discloses
the support portion is disposed at a portion of the mount portion closer to a first end (i.e. right end in Fig. 17B) of the recording media in a longitudinal direction (Y1) of the recording media.
Regarding Claim 3, Niikura et al. discloses
the support portion supports an upstream portion (i.e. right end in Fig. 17B) of the recording media in a transportation direction (Y1) of the recording media.
Regarding Claim 4, Niikura et al. discloses
the blowing portion (i.e. the unit 11 in 35, Fig. 17B) blows air from a downstream side (left side) to an upstream side (right side) in the transportation direction (Y1) of the recording media.
Regarding Claim 14, Niikura et al. discloses
the support portion (61, 13) supports an end portion (right end in Fig. 17B) of the recording media in a longitudinal direction (Y1) having size A3 length (lines 23-26 of Column 1) and is capable of supporting a size longer than an A3 size (i.e. may be longer, even by 1 mm), wherein it may be accommodated on the support portion or in the case of yet a longer sheet, allowed to overhang. Also see MPEP 2115.
Regarding Claim 15, Niikura et al. discloses
the support portion is fixed to the body with a fastening portion (i.e. 62, which houses 61, is fastened by a screw, lines 4-5 of Column 6).
Regarding Claim 16, Niikura et al. discloses
the support portion is fixed to the body while having a height thereof adjustable (i.e. is raised/lowered in unison with 31, when accommodating longer sheets).
Regarding Claim 17, Niikura et al. discloses
the support portion includes a slope inclined upgrade in a direction away from the body (i.e. sloped surface 132 of 13 in Fig. 17B inclines upward from a lower part of the body).
Regarding Claim 20, Niikura et al. discloses
an image forming unit (image forming apparatus, lines 19-22 of Column 1) to which the recording media are transported from the feeder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niikura et al. (US Patent No. 9,359,157 B2) in view of Niikura (US Patent No. 10,494,207 B2).
Regarding Claim 18, Niikura et al. does not disclose a transport roller.
Niikura discloses the transport portion (comprising 20 and rollers along 11, Fig. 2) includes a transport roller (i.e. rollers along 11 in Fig. 2) that transports an uppermost one of the recording media stacked on the mount portion, for the purpose of conveying a sheet.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Niikura et al. by including the transport roller as 
disclosed by Niikura, for the purpose of conveying a sheet.
	
	Regarding Claim 19, Niikura et al. discloses

the transport portion includes a suction portion (i.e. 12 attracts a sheet, line 27 of 

Column 11) that sucks the uppermost one of the recording media stacked on the mount 

portion from above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda et al. (US Pub No. 2021/0061591) discloses folding guide 190.
Kimura et al. (US Pub No. 2021/0061596) discloses body 12, mount portion 16, lift portion (Fig. 14), support portion 60, blowing portion 44 and transport portion 38.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 7, 2022